Citation Nr: 1110805	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an extension of temporary total disability benefits for a period of convalescence beyond December 1, 2006.

2.  Entitlement to an increased disability rating for fracture, left proximal tibia, with degenerative joint disease, currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for hiatal hernia with gastroesophageal reflux disease (GERD), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in July 2008.

The Veteran requested a Board hearing, which was scheduled for February 2011.  However, the Veteran withdrew his hearing request in written correspondence dated in February 2011.

The July 2007 RO rating decision, together with an additional rating decision issued in connection with an August 2009 supplemental statement of the case, partially granted the claims currently on appeal.

The July 2007 RO rating decision granted a temporary total disability rating based upon the need for convalescence following surgery to treat service connected residuals of fracture, left proximal tibia, with degenerative joint disease.  That period of temporary total disability was then extended in the RO's August 2009 supplemental statement of the case / rating decision; the temporary total disability rating is now assigned from August 18, 2006 until December  1, 2006.  The Veteran maintains an appeal for a further extension of the period for the temporary total disability rating.

The July 2007 RO rating decision also assigned a 10 percent rating for fracture, left proximal tibia, with degenerative joint disease, effective from the date of the conclusion of the temporary total disability rating for convalescence.  In connection with the August 2009 RO supplemental statement of the case / rating decision's revision of the period of total disability rating, the effective date for the beginning of the subsequent 10 percent disability rating was likewise revised to December 1, 2006.  The Veteran maintains an appeal seeking higher disability ratings for the left leg for all periods on appeal for which the temporary total disability rating is not assigned.

The July 2007 RO rating decision also assigned a 10 percent rating for hiatal hernia with GERD, effective from April 17, 2006.  The Veteran maintains an appeal seeking higher disability ratings for all periods on appeal.


FINDINGS OF FACT

1.  The Veteran underwent surgery to treat features of his service-connected left leg disability in August 2006.

2.  The RO determined that the Veteran's August 2006 surgery did result in postoperative residuals and post-operative convalescence throughout the period ending on December 1, 2006.

3.  The Veteran's period of convalescence related to the August 2006 surgery did not extend beyond December 1, 2006.

4.  The Veteran's claim for increased disability compensation was filed in November 2006, and there is no evidence showing symptoms of the Veteran's service-connected fracture, left proximal tibia, with degenerative joint disease to serve as a basis for assigning a compensable rating prior to August 18, 2006.

5.  During the entire period on appeal with the exception of the period of temporary total disability rating for convalescence, the Veteran's service-connected fracture, left proximal tibia, with degenerative joint disease has not been productive of ankylosis, frequent episodes of 'locking,' effusion into the joint, subluxation, lateral instability, or malunion of the tibia and fibula; there is no additional functional loss so as to limit flexion to 45 degrees or less or limit extension to 10 degrees.

6.  The Veteran's claim for increased disability compensation was filed in November 2006, and there is no evidence showing symptoms of the Veteran's hiatal hernia with GERD to serve as a basis for assigning a compensable rating prior to April 17, 2006.

7.  During the period from April 17, 2006, the Veteran's hiatal hernia with GERD was not manifested by all of the symptoms required by the criteria for a rating in excess of 10 percent: epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for further extension of the temporary total disability rating for a period of convalescence following the August 2006 surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2010).

2.  For the period prior to August 18, 2006, the criteria for entitlement to a compensable disability rating for the Veteran's service-connected fracture, left proximal tibia, with degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010-5260 (2010).

3.  For the period following December 1, 2006 (the conclusion of the temporary disability rating), the criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected fracture, left proximal tibia, with degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010-5260 (2010).

4.  For the period prior to April 17, 2006, the criteria for a compensable disability rating for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7346 (2010).

5.  For the period following April 17, 2006, the criteria for a disability rating in excess of 10 percent disabling for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in November 2006 and May 2009.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the August 2009 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in November 2006 and May 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and these letters explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including those dated in December 2006 and March 2009.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Entitlement to an extension of temporary total disability benefits for a period of convalescence beyond December 1, 2006.

The Veteran has been assigned a temporary total disability rating for convalescence following an August 2006 surgery to treat residuals of a service-connected left leg disability.  The period for that temporary total disability rating currently ends on December 1, 2006.  The Veteran seeks further extension of the period of temporary total disability rating beyond that date.  The Veteran essentially contends that he remained convalescent for an additional month, extending through the late portion of the month of December 2006 (as expressed in multiple items of written correspondence).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

Furthermore, the Court has noted that the term 'convalescence' does not necessarily entail in-home recovery.  In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  The Court also defined recovery as 'the act of regaining or returning toward a normal or healthy state.'  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to the appellant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, at 430.

The Veteran underwent private arthroscopic surgery for his left knee in August 2006 with debridement of the joint, chondroplasty, and abrasion arthroplasty.  This surgery was treatment of a pathology deemed to be associated with the Veteran's service-connected residuals of left proximal tibia fracture.  Following the August 2006 surgery, the Veteran developed a staph infection in the left knee which required further medical treatment.

As a result of the RO's readjudication of this issue in connection with the August 2009 supplemental statement of the case, the temporary total disability rating due to convalescence was extended through December 1, 2006.  That determination was based upon the RO's finding that the earliest post-surgery treatment record showing that the Veteran did not require an assistive device to ambulate was dated November 14, 2006.  Thus, the Veteran is in receipt of the temporary total disability rating for convalescence for the three full months following the month of the surgery in this case.

The question before the Board concerning this issue is whether any further extension of the period of the temporary total disability rating for convalescence is warranted.

The Board again notes that the November 14, 2006 private treatment record noted above does, in fact, show that the Veteran was "walking without aids."  Range of motion of the affected knee was 2 to 130 degrees of flexion.  The record notes that "[t]he arthroscopic portals are well healed," and the Veteran was "improving very nicely from his perioperative arthroscopic infection."  He was advised to return to the clinic in about six weeks for follow-up.

The evidence of record does not show that the Veteran required convalescence beyond December 1, 2006.  A review of medical records following December 1, 2006, does not reveal any findings which suggest that the criteria set forth in 38 C.F.R. § 4.30 for a temporary total rating were met.  

Approximately six weeks following the November 2006 private treatment record discussed above, the Veteran was evaluated again by the same doctor in December 2006.  His left knee range of motion was extension to -3 degrees and flexion to 135 degrees.  The Veteran was said to be "tolerating his symptoms very well" and "has recovered nicely from his infection" with "no signs of infection" at that time.  This December 2006 record also notes that the Veteran's lateral pain symptoms corresponded to pain he had before the surgery.

The Board has reviewed all of the evidence of record in this case, including the private and VA medical records from the period of time in question, and finds no evidence that otherwise shows that the criteria for a temporary total convalescent rating were met after December 1, 2006 under 38 C.F.R. § 4.30.  The Board acknowledges the Veteran's contention, including as presented in written correspondence, that the documented fact that he was still receiving therapy for his left knee in December 2006 supports his claim of entitlement to a temporary total convalescent rating through the month of December.  The Board has reviewed all of the records in the claims file, but finds that the evidence does not show that the criteria for such an extension under 38 C.F.R. § 4.30, as discussed above, were met.  The Board observes that the fact the Veteran was receiving therapy for his left knee in December 2006 does not, in and of itself, seem to meet the criteria of 38 C.F.R. § 4.30; the evidence does not otherwise show that the criteria for a temporary total disability rating were met beyond the period ending December 1, 2006.  The preponderance of the evidence is against finding that any further extension is warranted.

Increased Ratings

The Veteran contends that the severity of his service-connected fracture, left proximal tibia, with degenerative joint disease and his service-connected hiatal hernia with GERD warrant higher disability ratings.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

With regard to both of the issues decided below, the RO has already partially granted the Veteran's claims with assignment of higher disability ratings with assignment of an effective date prior to the date the Veteran filed the claims.  The Board must consider whether any additional increased ratings may be for assignment for any time during the periods on appeal.  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Thus, the Board will consider whether any increased ratings are shown to be warranted at any time following the date of the claims, and whether any increase in severity was factually ascertainable within one year prior to the date of the claims.

Residuals, Fracture, Left Proximal Tibia

The Veteran claims entitlement to an increased rating for residuals of fracture of left proximal tibia with degenerative joint disease.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for limitation of flexion of the leg.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under Diagnostic Code 5010 for traumatic arthritis is permitted when a Veteran who is rated under Diagnostic Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  VAOPGCPREC 23-97 (1997).

Under Diagnostic Code 5258, a dislocated semiulnar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semiulnar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, and assigns a 40 percent evaluation for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Further, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004) also held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

The Veteran filed a claim for increased disability compensation in November 2006.  The left proximal tibia disability had long previously been service connected, effective from July 1977.  The period on appeal in this case dates back, based upon the November 2006 date of the claim for increase, to November 2005 (one year prior to the date of the claim).

At the time that the Veteran filed a claim for the increased rating, a noncompensable disability rating was in effect for the left proximal tibia disability.  However, the July 2007 RO rating decision assigned a temporary 100 percent rating based upon convalescence from treatment, effective from August 18, 2006.  The July 2007 RO rating decision assigned a 10 percent disability rating effective from November 1, 2006, but that effective date was subsequently revised to December 1, 2006, in the readjudication discussed in the August 2009 supplemental statement of the case that extended the period of temporary total disability rating.  Thus, currently, a temporary total disability rating is assigned from August 18, 2006, until December 1, 2006, with a 10 percent disability rating in effect thereafter.

The question of whether a further extension of the temporary 100 percent rating is warranted is addressed in a separate section of this Board decision, discussed above.  Thus, this section of the Board decision must address whether the evidence shows that the criteria for a 10 percent rating were met during the period on appeal prior to August 18, 2006, and the Board must consider whether a rating in excess of 10 percent has been warranted at any time on appeal.

Considering the evidence concerning the appeal period prior to August 18, 2006, the Board finds that no compensable rating was shown to be warranted.  No record from that period suggests pertinent ankylosis.  No record from that period suggests recurrent subluxation or lateral instability of the left knee.  No record from that period suggests dislocated semiulnar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  No record otherwise suggests symptomatic removal of semiulnar cartilage, nor nonunion of the tibia and fibula with loose motion requiring a brace, nor genu recurvatum.  None of the evidence of record for the period prior to August 18, 2006, presents range of motion data or information otherwise demonstrating limitation meeting the criteria for a compensable disability rating.  Finally, there is no evidence from the period prior to August 18, 2006, to serve as a basis for establishing an earlier effective date based upon demonstration of limitation of motion due to arthritis, or x-ray evidence of multiple joints impacted by arthritis related to the service-connected left leg pathology.  In sum, no compensable rating is warranted for the period prior to August 18, 2006.

The remaining question for consideration with this issue, then, is whether the criteria for any rating in excess of 10 percent is warranted during the period following from December 1, 2006 (the date of the conclusion of the temporary total disability rating).

Private treatment records show consultation and treatment concerning the Veteran's left leg health.  However, none of these records show that the criteria for increased disability compensation have been met.  The records generally do not present the types of specific testing and clinical findings to permit application of the rating criteria.  A December 2006 private treatment record shows that the Veteran had lateral left knee pain.  His left knee range of motion was extension to -3 degrees and flexion to 135 degrees.  The Veteran was said to be "tolerating his symptoms very well" and "has recovered nicely from his infection" with "no signs of infection" at that time.

The Veteran was afforded a VA examination in December 2006 to evaluate the severity of the left proximal tibia disability.  The report discusses that the original injury occurred in 1968, and symptomatology since that time had featured a constant aching.  The Veteran described that that from 2001 to 2006, the ache turned into a more regular intense pain that felt like a burning, stinging sensation.  The examination report discusses that the Veteran sought medical consultation concerning his leg in June 2006, and had arthroscopic surgery in August 2006 with the complication of a staph infection; the Veteran was informed that he had severe gout and severe arthritis at that time.  The report notes that the primary source of the Veteran's pain was from the lateral aspect of the left knee, towards the head of the lateral aspect of his left leg where the actual fibula meets onto the tibia.  The report describes that after three in-hospital surgeries and a number of procedures in the office of his orthopedic surgeon, the Veteran refused a proposed fourth surgery, changed doctors, and began physical therapy.

The Veteran's current symptoms at the time of the December 2006 VA examination featured intermittent burning and sharp pain; between 0/10 severity on a good day and 9/10 severity on a bad day.  The Veteran stated that there was swelling from time to time, very little stiffness, no buckling, no locking, and there was no actual instability associated with the actual knee.  The Veteran used a knee brace at times, and reported that he could only stand for an hour before his knee starts giving him pain.  He reported that he could walk half of a mile with his brace before  it starts giving him pain, squatting is very painful, and going up or down stairs is a problem.  The Veteran described that the pain was a problem in his daily life and affected his ability to do his work in his occupation as a grocery sacker.

The examiner noted that the residual of the original fracture was post-traumatic arthritis associated with pseudogout.  Examination notes show that the Veteran walked with a normal gait and did not tend to favor his left leg and did not use an assistive device.  The Veteran sat without any problems, and got onto a couch without any problems.  The left knee was "definitely" more swollen than the right.  The examiner commented that a recent October 2006 MRI showed a lot of degenerative arthritis.  The quadriceps appeared to be equal on both sides.  The report notes that there was no obvious discoloration, no obvious deformities, and "no obvious swelling but there is a certain amount of puffiness."  On palpation, the left knee was tender on the lateral part of the tibia union where the Veteran reported he had his fracture.  There was no evidence of any obvious edema.  McMurray sign was absent; Lachman test was absent; drawer sign was absent.  There was no laxity of ligaments and no evidence of any subluxation.  

The December 2006 VA examination included pertinent range of motion testing and clinical findings concerning the Veteran's knee.  The Board notes that the report makes some confusing and apparently contradictory references to the Veteran's "right" knee in statements that otherwise appear to be referring to the Veteran's pertinent "left" knee disability; after careful consideration, the Board finds that it is most reasonable to conclude, reading the report in the light most favorable the Veteran and in the manner most easily reconciled with the context, that certain references to the "right" knee were transcription/typographical errors in notes intended to describe the Veteran's left knee.

In light of this, the Board finds that the December 2006 examination report indicates that there was "a definite, severe crepitus on both passive and active range of motion of his [left] knee."  The range of motion of the left knee appears to have been 0 to 140 degrees forward flexion, and extension to 0 degrees.  However, "because of the severe crepitus and pain and discomfort that he has and the puffiness of his left knee, I feel we should allocate him at least a 20-degree loss in forward flexion of his left knee per DeLuca issue."  Thus, the Board finds that the report reflects, as adjusted for functional loss, 0 to 120 degrees of forward flexion with extension to 0 degrees in the left knee.  Muscle strength was 5/5, and repeated movements against resistance on 3 occasions "did not seem to alter the range of motion of the left knee.  The examining physician's final assessment concerning the left leg disability was status post fracture of the left upper tibia, and that the residual was a traumatic arthritis associated with pseudogout and previous injury to the particular knee producing a lot of pain symptoms.  The examiner further clarified that the DeLuca factors were considered, and that there was no additional loss of range of motion as a result of painful motion, weakness, fatigue, lack of endurance, or flare-ups, except what was previously indicated.

The Veteran reported for another VA examination to evaluate the severity of the left proximal tibia disability in March 2009.  The March 2009 VA examination report expressly notes that the claims file and medical history of the Veteran was reviewed in connection with the examination.  The report discusses the history of the injury and disability of the left proximal tibia, and notes that following initial treatment and surgery the Veteran did well until 2001.  The Veteran described increased intermittent pain from 2001 through 2006.  The report discusses the Veteran's 2006 surgery and infection history.  The report shows that as of March 2009, the Veteran's symptoms were "burning, stinging pain along left proximal tibia" with swelling and deep boring pain in the left knee.  The Veteran reported that pain occurs after standing and walking for 3-4 hours; swelling develops in the knee on those occasions, but returns to normal with rest and elevation overnight.  The Veteran treated the problems with Tylenol two to three times per week.

Examination findings revealed inflammation, heat, swelling, and tenderness of the left knee, but no redness or drainage.  Pain was located in left proximal tibia and left knee.  The Veteran walked with the assistance of a cane one or two times per year, with fair effectiveness.  The examiner found that the condition does not affect the motion of any joint.  The examiner noted that the symptoms of inflammation "are in the left knee, not the proximal tibia region [of] prior fracture."  There was no evidence of leg shortening, no bone abnormality, no joint abnormality, no sign of active infection, and there was normal gait despite involvement of a weight bearing joint.  There was no evidence of abnormal weight bearing in the feet.  There was functional limitation on standing; the Veteran reported being able to stand three to four hours with short rest periods.  There was functional limitation on walking; the Veteran reported that he was limited to being able to walk 1-3 miles.  There was no evidence of genu recurvatum, no constitutional signs of bone disease, and no malunion of the os calcis or astragalus.  The examination report shows that the Veteran was non-tender in the left proximal tibia region, and had full range of motion at left knee and left ankle.  There was no instability of the left knee or left ankle.  Swelling was noted throughout left knee.  The VA examination report goes on to indicate that the Veteran reported no time missed from work during the past 12 months.

Diagnostic imaging showed patellofemoral and femorotibial joint space narrowing, irregularity of articular surfaces and osteophytes at femorotibial and patellar margins.  There was no evidence of acute fracture.  Femoritibial joint alignment was normal.  There was mild lateral patellar subluxation.  The tibia and fibula distal to the knee were unremarkable.  The impression was osteoarthritis.

The March 2009 VA examination report's final diagnosis was status post open reduction and fixation of fracture left proximal tibia with residual pain, with associated degenerative joint disease.  The report's conclusion indicates that there are no significant effects upon the Veteran's general occupation nor his usual daily activities.

Given that the claims file was reviewed by the March 2009 VA examiner, that both VA examination reports were informed by thorough interview of the Veteran and medical inspection of the left leg disability, and that both reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the VA examination reports discussed above to be sufficient for rating purposes.  The Board finds that the VA examination reports addressing this disability, read together, present highly probative evidence in evaluating the severity of the service-connected left leg disability on appeal.  The information is informed by direct inspection of the Veteran by medical experts presenting competent medical findings and discussion of impressions.

Significantly, the probative evidence in this case does not show that the severity of disability meets any criteria for a disability rating in excess of 10 percent.

Application of Diagnostic Code 5010 for traumatic arthritis provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  Under Diagnostic Code 5003 for arthritis, a rating in excess of a single 10 percent rating may be warranted in certain situations involving multiple joints, however the evidence in this case clearly does not indicate involvement of multiple joints in the Veteran's left leg pathology.  There is some uncertainty as to how the pathology affects the left knee, but there is clearly no indication that it affects more than that single joint.

The Board now turns to rating the Veteran's service-connected left leg disability under Diagnostic Codes 5256 to 5263.  Diagnostic Codes 5259 and 5263, which do not provide for disability ratings in excess of 10 percent, are not applicable to this analysis.  In turning to the Diagnostic Codes applicable to the knees and legs that do provide for disability ratings in excess of 10 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there is no evidence of ankylosis of the left knee.

The Board finds that the evidence of record also does not support a rating under Diagnostic Code 5257 for the Veteran's left leg disability.  There have been no objective findings of moderate recurrent subluxation or lateral instability; the March 2009 VA examination finding of mild lateral patellar subluxation on diagnostic imaging does not show moderate recurrent subluxation.  The VA examination reports have not shown moderate recurrent subluxation or lateral instability, the other medical evidence of record does not show such symptoms, and the Veteran has not otherwise contended that such symptoms have manifested.  The Board also finds that the March 2009 VA examination findings, specifically the diagnostic imaging findings, are the only suggestion of any manner of subluxation, and there is no showing of symptom experiences associated with subluxation; this does not show 'recurrent' subluxation symptoms as part of the Veteran's disability experience for rating purposes in this case.

With regard to Diagnostic Code 5258, there is no evidence of dislocated semiulnar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint to warrant a 20 percent rating under this code.  The Board observes that during the period of the temporary total disability rating the evidence shows 'septic effusion' in the left knee associated with infection.  However, there is no evidence of frequent episodes of locking pain from dislocated semiulnar cartilage, and there is no evidence of effusion after the resolution of the infection, and the infection is shown to have resolved prior to the conclusion of the period of the temporary total disability rating.

Further, even considering any additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 5 degrees so as to warrant assignment of a higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  The most restrictive flexion observed during pertinent periods in this appeal was 120 degrees noted at the December 2006 VA examination report, with that figure expressly reflecting functional limitation due to DeLuca considerations.  Further, extension was found to be normal, consistent with all of the pertinent evidence of record.

The evidence of record does not indicate malunion of the tibia and fibula, thus Diagnostic Code 5262 is not for application in consideration of any higher disability rating.

The Board acknowledges that the Veteran has chronic left knee and leg pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Again, the December 2006 VA examination report only documented flexion limited to 120 degrees after express consideration of DeLuca considerations (with no limitation of motion found otherwise).  The March 2009 VA examination report expressly finds that the pathology does not affect the Veteran's range of motion of any joint, found that the left knee range of motion was fully normal, and further found there were no pertinent flare-ups of joint disease associated with the pathology.  No other medical evidence of record otherwise shows functional limitation of range of motion to warrant higher compensation under  the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.

In conclusion, a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected fracture, left proximal tibia, with degenerative joint disease.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hiatal Hernia with Gastroesophegeal Reflux Disease (GERD)

The Veteran's service-connected hiatal hernia with GERD has been rated by the RO under the provisions of Diagnostic Code 7346 for hiatal hernia.  Under this provision, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran filed this claim for an increased rating for the hiatal hernia with GERD in November 2006.  The disability had long previously been service connected, effective from July 1977.  The period on appeal in this case dates back, based upon the November 2006 date of the claim for increase, to November 2005 (one year prior to the date of the claim).

At the time that the Veteran filed a claim for the increased rating, a noncompensable disability rating was in effect.  However, during the course of this appeal, a July 2007 RO rating decision assigned a higher rating of 10 percent effective from April 17, 2006; the rating was assigned on the basis of the RO's finding that private treatment reports showed treatment for dysphagia and heartburn dating back to that date; the July 2008 statement of the case clarifies that the 10 percent rating was assigned contemplating dysphagia and pyrosis.  The Board's review of this appeal must therefore address whether the evidence shows that the criteria for a 10 percent rating were met during the period on appeal prior to April 17, 2006, and the Board must consider whether a rating in excess of 10 percent has been warranted at any time on appeal.

The Board has reviewed the private medical records submitted by the Veteran pertaining to the early portion of the period on appeal around 2005 and 2006.  The Board notes that the records document that in April 2006 the Veteran was diagnosed with dysphagia in connection with his complaints of GERD, and testing revealed objective evidence of GERD and mild to moderate esophageal spasm.  The Board finds that there is no evidence concerning this pathology during the appeal period prior to April 17, 2006; there is no pertinent evidence to establish an earlier showing that the disability met the criteria for a 10 percent rating.  Therefore, the Board finds no basis for assigning any earlier effective date for the 10 percent disability rating during the period on appeal in this increased rating case; there is no pertinent medical evidence from that period making it factually ascertainable that the criteria for a compensable rating were met at that time.

The remaining question for consideration concerning this issue, then, is whether the criteria for any rating in excess of 10 percent is warranted during the period following from April 17, 2006.  To meet the applicable rating criteria, the evidence must show that the Veteran's hiatal hernia with GERD manifests in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A private treatment record dated April 17, 2006, shows that the Veteran complained of having recently developed dysphagia with a remote history of a ruptured esophagus, surgically repaired around 1983.  The Veteran also complained of heartburn (pyrosis) symptoms.  Dysphagia was diagnosed, and treatment was prescribed.  A May 2006 record shows a diagnosis of dysphagia and GERD with reported symptoms appearing stable or improving with treatment.  Later medical records reflect treatment for a bacterial infection connected to his gastrointestinal health, but do not show symptoms meeting the criteria for a higher disability rating for the service-connected hiatal hernia with GERD pathology.  A September 2006 private medical record shows that the Veteran was developing reflux symptoms while taking Motrin for joint pain relief.  Other private records refer to the Veteran's hiatal hernia and GERD, but do not present symptom or medical information to permit application of the rating criteria in this case.

The Veteran was afforded a VA medical examination to evaluate the nature and severity of his hiatal hernia with GERD in December 2006.  The report notes that the Veteran had been treated for hiatal hernia in March 1973, April 2006, and May 2006.  The Veteran reported a history that dated back to a 1970 injury during service.  In pertinent part, the Veteran reported that form 1983 to 2006 his problems with swallowing and acid reflux while sleeping were ever present.  The Veteran reported his first significant beneficial treatment as taking a medication he was introduced to in April 2006; this resulted in "significant improvement with regards to heartburn, regurgitation, and swallowing."  The Veteran related that a recent GI series was reportedly "clear and normal" but that there was evidence of "Helicobacter pylori infection."  After a two-week course of antibiotic treatment for the infection, the Veteran told the examiner that he was feeling much better.  The Veteran denied any severe anemia, stated that his heartburn and anemia were "very much improved," but he "still has a certain amount of dysphagia once or twice a week ... but nothing as bad as he had in the past."  The Veteran denied any asthma, loss of voice, or any dental caries as a result of regurgitation.  After examination of the Veteran, the VA examiner found that the Veteran's hiatal hernia with GERD was "[c]urrently well controlled with Actifed.  No evidence of any anemia or wasting or nausea or vomiting."  The examiner noted that the Veteran "[d]oes have a bit of discomfort and swelling at times, but very much improved since he is taking Actifed."  The examiner noted "a previous history of severe dysphagia in the past, which has caused esophageal damage and required repair surgery."  The examiner also noted that the Veteran's past "infection with helicobacter ... responded very well to antibiotic treatment, according to his gastroenterologist."  Significantly, the examiner concluded that the Veteran had "no complications associated with gastroesophageal reflux disease, such as anemia, caries, loss of voice, or any asthma."

The Veteran was afforded another VA examination to evaluate the nature and severity of his hiatal hernia with GERD in March 2009.  The March 2009 VA examination report shows that the examiner reviewed the claims file and past medical history in connection with the examination.  The report discusses the history of the Veteran's original esophageal injury, diagnosis, and treatment.  The examiner noted that the Veteran reported that his pertinent symptoms had become controlled with medication.  The examiner noted that the Veteran had a history of regurgitation, less than weekly.  The examiner noted that the Veteran had a history of severe hematemesis or melena in 1972 and 1980.  The Veteran described having difficulty swallowing if he does not take Nexium; the Veteran further explained that he had not experienced regurgitation for the previous two months (since the last time he tried to self-discontinue the Nexium).  The examiner diagnosed a hiatal hernia with GERD, characterized as "controlled with medication and dietary changes."  The examiner noted that the pathology had no significant effects upon occupational activities or usual daily activities, except that the GERD with intermittent dysphagia caused moderate difficulty with feeding.

Given that the claims file was reviewed by the March 2009 VA examiner, that both VA examination reports were informed by thorough interview of the Veteran and medical inspection of the left leg disability, and that both reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, the Board finds the VA examination reports discussed above to be sufficient for rating purposes.  The Board finds that the VA examination reports addressing this disability, read together, present highly probative evidence in evaluating the severity of the service-connected hiatal hernia with GERD on appeal.  The information is informed by direct inspection of the Veteran by medical experts presenting competent medical findings and discussion of impressions.

To meet the applicable rating criteria to receive a rating in excess of 10 percent, the evidence must show that the Veteran's hiatal hernia with GERD manifests in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The criteria under this code are conjunctive.  In other words, all the criteria must be met.

The Board notes that the evidence shows that the Veteran's hiatal hernia with GERD has not manifested in all of these symptoms during the period on appeal.  Most clearly, none of the evidence attributes any substernal arm or shoulder pain to the hiatal hernia with GERD either currently or otherwise during the appeal period.  The evidence does not show that the Veteran had all of the symptoms required by the rating criteria at any point during the appeal period.  The Board also observes that the evidence does not show that the service connected pathology, which appears to have been generally 'well controlled' throughout the documented portion of the appeal period, has been productive of considerable impairment of health.  Significantly, the probative evidence in this case does not show that the severity of disability more nearly approximates the criteria for disability rating in excess of 10 percent.  38 C.F.R. § 4.7.  

In conclusion, a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected hiatal hernia with GERD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal; the evidence shows that he has not reported any missed time from his occupation due to either disability, and the Veteran's appeal for an additional period of a temporary total rating due to convalescence has not included any suggestion that he has remained unemployable beyond his recovery period following surgery in 2006; he expressly contended that his period of convalescence spanned a total of approximately four months.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


